DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3-8, 11-13, 15, 16, 20-22, 26, 27, 29-32 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
In regards to Independent Claim 15 and Dependent Claim 31, which recite “a gear ratio greater than 2.3” and “a gear ratio … greater than 2.3” respectively, the gear ratios are not bounded at an upper limit.  The disclosure as filed does not enable such large gear ratios.
In In re Wands, the court set forth the following factors for determining whether undue experimentation is needed:
Breadth of claims - the claim includes gear ratios that can have any value greater than the claimed lower limit.
The nature of the invention - a geared gas turbofan engine with a high gear ratio, wherein the design of such a turbofan engine is extremely complex and involves at least fluid mechanics, combustion, heat transfer, statics, dynamics, lubrication of the components, and material science.
The state of the prior art - gas turbofan engines are well known in the prior art in F02C3/04.
The level of one of ordinary skill in the art - a person of ordinary skill in the art possesses a master's degree with an average of twenty years’ experience with gas turbine systems.
The level of predictability in the art - the art has an extremely low level of predictability – illustrated by the fact that jet engines require extremely lengthy testing and re-design of parts during the development process, validation and certification; it is believed that the development and design of the current generation of geared turbofans that only now starts to be introduced in service started in the 1990s, which makes a design cycle of at least 15 to 25 years. The hugely intensive time and money effort required to develop such an engine is well documented in Bill Gunston’s (editor) Jane’s Aero-Engines, issue seven, “Pratt & Whitney PW8000”.
Note:  Regarding the above unbounded upper limit 35 USC § 112, first paragraph rejections, it was held in Andersen Corp v. Fiber Composites, 474 F.3d 1361, 1376-77 (Fed. Cir. 2007) relying in part upon Scripps Clinic & Research Foundation v. Genetech, Inc., 927 F.2d 1565 (Fed. Cir. 1991). In Scripps, the Federal Circuit held:
"Open-ended claims are not inherently improper," as for all claims, their appropriateness depends on the particular facts of the invention, the disclosure, and the prior art. They may be supported if there is an inherent, albeit not precisely known, upper limit and the specification enables one of skill in the art to approach that limit." See Scripps at 1572.
In Scripps, the inherent upper limit was blood protein purification to 100% purity.  In Andersen, the court upheld the jury’s verdict of enablement of the claim language “Young’s modulus rating of greater than 500,000” based upon the testimony Michael Deaner.  Mr. Deaner testified that a person of skill in the art would recognize that the upper limit of the Young’s modulus of the structural member would lie somewhere between the Young’s modulus of the wood fiber and that of the polymer used in the composition and that a person of skill in the art 
“The modulus for the polyvinyl chloride compound measured similarly to the composite materials is about 430,000.  The Youngs modulus is measured using an Instron Model 450S Series 9 software automated materials testing system and uses an ASTM method D-638.  Specimens are made according to the test and are measured at 50% relative humidity, 73 °F with a cross head speed of 0.200 in./min.
After Table, we have found that the preferred pellet of the invention displays a Youngs modulus of at least 500,000 and commonly falls in the range greater than about 800,000, preferably between 800,000 and 2.0 x 106.”  
Unlike, Scripps and Andersen, the claimed quantity (gear ratio) does not have an inherent upper limit because the quantity was an engineering design variable unlike Scripps’ blood protein purity which had an inherent upper limit of 100% or Andersen’s polymer wood thermoplastic composite structural member's Young’s Modulus which was an inherent material property whose upper limit would lie somewhere between the Young’s modulus of the wood fiber and the Young’s modulus of the polymer used in the composition.
  The Random House College Dictionary, Revised Edition, published in 1980 defines inherent as “existing in something as a permanent and inseparable element, quality, or attribute.”  
For example, pure water inherently boils at 100° C (212° F) at sea level altitude.  
In contrast, applicant’s claimed second performance quantity can have whatever numerical value that an engineer specifies it be on paper or in a computer program.  Accordingly, Claims 3-8, 11-13, 15, 16, 20-22, 26, 27, 29-32 fail the first prong of Scripps two prong test
Additionally, Applicant’s Claims 3-8, 11-13, 15, 16, 20-22, 26, 27, 29-32 fail the second prong of Scripps two prong test because the specification fails to enable one of skill in the art to approach the claimed infinite limit.  Applicant’s specification, as originally filed in Paragraphs [0043] and [0051] merely repeats the claim language without describing the details of the structure(s) required to achieve the claimed infinite limits.
The amount of direction provided by the inventor -  The inventor is silent to an initial bounded upper range for the claimed gear ratio.
The existence of working examples - The inventor fails to provide examples of upper limits for the claimed gear ratio.  Applicant’s specification, as originally filed in [0043] and [0051], merely recites a lower limit for a gear ratio without describing the details of the structure(s) required to achieve the unclaimed upper limit.
The quantity of experimentation needed to make or use the invention based on the content of the disclosure - The quantity of experimentation cannot be determined because the inventor has not provided adequate disclosure to enable one of ordinary skill in the art to make the invention with the claimed ranges, see MPEP 2164.06(a).
Accordingly, the specification lacks such full, clear, concise, and exact terms to enable any person skilled in the art to which it pertains, or which it is most nearly connected, to make and use the invention without undue experimentation.  Appropriate attention is required.
Claims 3-8, 11-13, 15, 16, 20-22, 26, 27, 29-32 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
In regards to Dependent Claims 3, 4, 7, 11-14, 16, 27, and 29 and Independent Claim 15, the limitation “a gear mesh lateral stiffness” and “the gear mesh transverse stiffness” are used to define the stiffness of other components of the gear system relative to the gear mesh stiffness.  The gear mesh stiffness is dependent upon the position of the teeth of one gear relative to another (i.e. the stiffness will be higher when the tooth of one gear is in maximum contact with the other gear, see pages 13-16 of “Dynamics of Planetary Gear Trains” by August, R.), and will vary with time as the gears rotate relative to each other.  Applicant neither discloses nor claims what value of gear mesh stiffness is being used to determine the stiffness of other components of the gear system (i.e. the maximum stiffness, minimum stiffness, or some value between the maximum and minimum such as an average stiffness), making the stiffness of the gear mesh and the stiffness of the other components relative to the gear mesh stiffness unclear.  Absent disclosure of which gear mesh stiffnesses are being used by the applicant, it cannot be determined that applicant possessed the claimed invention at the time of invention.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3-8, 11-15, 16, 20-22, 26, 27, 29-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding Dependent Claims 3, 4, 7, 11-14, 16, 27, and 29 and Independent Claim 15, which recite "a gear mesh lateral stiffness” and “a gear mesh transverse stiffness”, and compares the stiffness of the gear mesh with the stiffness of other components of the gear 
In regards to Independent Claim 15 and Dependent Claim 31, which recites “a gear ratio greater than 2.3”, the recited claim language "greater than" is indefinite as it is not bounded at its upper limit.  Therefore, applicant has failed to define the metes and bounds of applicant's claimed invention.
Regarding Dependent Claims 32, which recites “a low fan pressure ratio of less than 1.45”.  A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite. See In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303 (Fed. Cir. 2011).  In the instant case both an apparatus, a gas turbine engine, and a method of using the apparatus, rotating the fan section to have a pressure ratio of less than about 1.45, is claimed.  It is unclear whether infringement occurs when one operates said gas turbine at the low fan pressure ratios claimed, or when one constructs said gas turbine engine as structurally claimed.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gray “Energy Efficient Engine Program Technology Benefit/Cost Study Volume II”.
In regards to Independent Claim 1, Gray teaches a gas turbine engine (Candidate 1, Figure 4.2-3) comprising: a fan shaft (shaft that drives fan in figure 4.2-3 below) driving a fan (fan in figure 4.2-3 below) having fan blades (24 blades in Table 4.2-II) wherein the fan delivers airflow to a bypass duct (housing in figure 4.2-3 below): a plurality of gears (gears of gearbox shown in figure 4.3-4) in driving engagement with said fan shaft; a first turbine section (LP Turbine in figure 4.2-3 below) providing a drive input into said plurality of gears and having between three and six stages (5 stages in table 4.2-XI); a two stage second turbine (2 stages in Table 4.2-VIII), and wherein said first turbine section has a first exit area at a first exit point and rotates at a first speed (exit area of LP turbine with speed of 7245 rpm in Table 4.2-XI), wherein a second turbine section has a second exit area at a second exit point and rotates at a second speed (exit area of HP turbine with speed of 17640 rpm in Table 4.2-VII), said first and second speeds being redline speeds (AN2 calculated with redline speeds in Tables 4.2-VIII and 4.2-X), wherein a first performance quantity is defined as the product of said first speed squared and said first area (AN2 of 6.60 in Table 4.2-XI), wherein a second performance quantity is defined as the product of said second speed squared and said second area (AN2 of 6.0 in Table 4.2-VIII), a performance quantity ratio of said first performance quantity to said second performance quantity is greater than or equal to 0.5 and less than or equal to 1.5 (6.60/6.0 = a ratio of 1.1).

    PNG
    media_image1.png
    336
    636
    media_image1.png
    Greyscale

Figure 4.2-3 of Gray
	Regarding Dependent Claim 31, Gray teaches that the gear ratio of the plurality of gears is greater than 2.3 (gear ratio of 3.12:1 on page 50).

Response to Arguments
Applicant's arguments filed 6/11/2020 have been fully considered but they are not persuasive.
With regards to applicant’s argument that one of ordinary skill in the art would recognize that the claimed ratios have an inherent upper limit based on the physical limitations of a bypass turbofan engine (e.g. an inherent limit for the number of tires on a bicycle), Examiner disagrees. Applicant has not cited the practical upper limits for the ratios, only some of the values that influence but do not limit the ratios. Therefore, applicant’s arguments are mere allegations without factual support in the record (i.e. evidence of an upper limit for the gear ratio of a geared turbofan engine). It has been held that the arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) (“An assertion of what seems to follow from common experience is just attorney argument and not the kind of factual evidence that is required to rebut a prima facie case of obviousness.”); MPEP 2145.

Determining the static values of the stiffnesses of the individual components as a function of the dynamic values of the gear mesh stiffnesses, as has been done by applicant in the claims and the disclosure, results in a dynamic stiffness value for each static component, making the metes and bounds of the claim indeterminable. For example, a gas turbine engine would infringe upon the claimed invention when the gears are in a position resulting in a higher gear mesh stiffness, and would not infringe upon the claimed invention when the gears are in a position with a lower gear mesh stiffness, even though the static stiffness of each component of the gear system has not changed. The same arguments apply to the indefiniteness rejection, where the metes and bounds of the claim are unclear because a static value is being derived from a dynamic value.
Additionally, as recognized in “Calculation of load capacity of spur and helical gears” on page
78, gear mesh stiffness is also dependent upon the load on the system, which is not cyclical, and is dependent upon the mode of operation of the engine.
	With regards to applicant’s argument that the dynamic stiffness of the gears should be interpreted as the average stiffness of the gears because the gears rotate at high speeds, Examiner disagrees.  The disclosure is silent to using the average stiffness for the transverse and lateral gear mesh stiffnesses.  The stiffnesses are dynamic not just with respect to position, but also with respect to the load on the gears, which is not argued in applicant’s affidavit or disclosed.  Neither August nor ISO 6336-1 describe the transverse and lateral mesh stiffnesses as claimed.

With regards to applicant’s argument that examiner’s reasoning for the indefiniteness rejection of the limitations including gear mesh lateral and transverse stiffness confuse the breadth of the claims with indefiniteness, Examiner disagrees.  Because the mesh stiffnesses change during operation, it cannot be determined when a similar engine infringes upon the claimed invention, such that the definiteness of the limitations is not clear.
With regards to applicant’s argument that “a low fan pressure ratio of less than 1.45” does not include a method step because it is an operational point, Examiner disagrees.  Applicant does not claim the condition under which the pressure ratio is obtained (e.g. take-off, cruise, etc), such that it cannot be determined when a similar engine infringes upon the claimed limitation.  For example, an engine may have a pressure ratio greater than 1.45 at cruise, and less than 1.45 during ground idle or startup.
With regards to applicant’s argument that the rejection of claims 31 and 10 should be withdrawn because the volume determined for the turbine section of Gray is conclusory, Examiner disagrees.  Firstly, claim 31 does not comprise this limitation.  The volume is determined using the X and Y scales provided in figure 4.2-3.
With regards to applicant’s argument that figure 4.2-3 is a schematic drawing and is not to scale, Examiner disagrees.  Figure 4.2-3 of Gray is provided with a scale in both centimeters 
With regards to applicant’s argument that the scale provided on Figure 4.2-3 is too rough to determine the measurements of the components in figure 4.2-3, Examiner disagrees. The level of detail in the scale drawing of figure 4.2-3 is sufficient to determine the diameters of the fan and the low pressure turbine section. The X and Y scales provided in Figure 4.2-3, as well as the values for the axial length and exit tip diameter of the low pressure turbine of Candidate I are the same, showing that the scale provided in figure 4.2-3 is accurate. The court cases cited do not apply to the measurements taken from figure 4.2-3 because: a) Barrett v. United States only states that boundary layer thickness is on the order of hundredths to thousandths of an inch and cannot be shown accurately on the wing of a B-17 aircraft, which is many, many orders of magnitude larger, b) Dana Corp v. American Axle Mfg refers to slight variations; however, slight variations in Gray would still result in a ratio well within the claimed range, c) and Ex Parte Kasashima is not a precedential decision as it was a decision by the board of patent appeals.
With regards to applicant’s argument that the AN2 values disclosed by Gray are not the same as the AN2 values claimed, because Gray does not disclose that AN2 is determined based upon the exit diameter of each turbine section, Examiner disagrees.  AN2 is a variable that represents the strength of a turbine blade, where the maximum AN2 of a turbine section would be at a point that comprises the maximum diameter of the turbine section at the maximum speed.  In the case of the low and high pressure turbine sections of Gray, as shown in figure 4.2-3, the maximum diameter is at the exit of the turbine.  Page 310 of Mattingly that includes table 8.E7 used in applicant’s arguments was not included in the IDS submitted 4/12/2017.  The Mattingly reference from IDS 4/12/2017 includes pages 303-309, then 323-326, without any intervening pages.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., deriving the ) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
With regards to applicant’s argument that Gray cannot be relied upon to teach the claimed invention because elements of Gray were not enabled at the time Gray was published and that candidate I of Gray is not a working example, Examiner disagrees. Whether candidate I of Gray was operative at the time that it was published does not mean that it cannot anticipate the limitations of a claim. See Beckman Instruments, Inc. v. LKB Produkter AB, 892 F.2d 1547, 1551 (Fed. Cir. 1989) (“Even if a reference discloses an inoperative device, it is prior art for all that it teaches.”). See In re Antor, 689 F.3d at 1290 (The Federal Circuit explained that “a prior art reference need not enable its full disclosure; it only needs to enable the portions of its disclosure alleged to anticipate the claimed invention.”).  This argument applies to applicant’s argument that because the overall pressure ratio and combustor exit temperature of Gray were not enabled at the time of applicant’s invention (argued in the affidavits filed 3/12/2020 and 8/18/2020), then the entirety of Gray cannot enabled.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN M SUTHERLAND whose telephone number is (571)270-1902.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571) 272-4828.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.